DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 April 2022 [hereinafter Response], has been entered, where:
Claims 1, 7, and 13 have been amended.
Claims 2, 4, 8, 10, 14, and 16 have been cancelled.
Claims 1, 3, 5-7, 9, 11-13, 15, and 17-24 are pending.
Claims 1, 3, 5-7, 9, 11-13, 15, and 17-24 are rejected.
Claim Rejections - 35 U.S.C. § 101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1, 3, 5-7, 9, 11-13, 15 and 17-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a clustering system, thus an article of manufacture, one of the statutory categories of patentable subject matter. Claim 1, however, further recites the limitations of calculating . . . a Distance Angular Measure (DAM) for the plurality of preference observations . . . ; classifying, in a product space in which each axis of the product space corresponds to consumer preference in one or more products, a first subset of the plurality of consumer preference observations in a first cluster . . . from a second subset of the plurality of consumer preference observations classified in a second cluster . . . . These limitations recite a “mathematical concept,” which is one of the three groupings of abstract ideas. MPEP § MPEP § 2106.04(a)(2). Additional claim elements recited are retrieving . . . a plurality of consumer preference observations, and causing display, on one or more output components, information . . . , each of which is a limitation that adds insignificant extra-solution activity to the judicial exception that does not meaningfully limit the claim because data retrieved for being acted on by the abstract idea, and displaying the result of the abstract idea, respectively. See MPEP § 2106.05(h). Further causing display . . . information corresponding to the first cluster and the second cluster, is merely more specific to the nature of the information “causing display.” Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements recited are a) one or more processors, b) a memory storing instructions that, when executed by at least one processor among the one or more processors, and c) a database server, which are generic computer components. Instructions to apply the abstract idea on generic computer components do not represent a practical application of the abstract idea. MPEP § 2106.04(d). Therefore, claim 1 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself because claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using generic computer components to perform mathematical concepts, do not meaningfully limit the claim. Therefore, claim 1 is subject matter ineligible.
Claim 3 depends from claim 1, and further recites wherein a cluster variation . . . of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
         is defined by an algorithm comprising:
            
                
                    
                        
                            
                                σ
                            
                            
                                C
                            
                            
                                2
                            
                        
                    
                    
                        j
                    
                
                =
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    →
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        
                                            
                                                C
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         , where             
                
                    
                        
                            
                                C
                            
                            →
                        
                    
                    
                        j
                    
                
            
         is a center of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,             
                
                    
                        x
                    
                    →
                
                ∈
                
                    
                        C
                    
                    
                        j
                    
                
            
         and             
                
                    
                        N
                    
                    
                        
                            
                                C
                            
                            
                                j
                            
                        
                    
                
            
         is a quantity of observations or points in             
                
                    
                        C
                    
                    
                        j
                    
                
            
        , which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 5 depends from claim 1, and further recites the wherein a distance between two points in a cluster is defined by an algorithm comprising:
            
                φ
                
                    
                        
                            
                                x
                            
                            →
                        
                        ,
                        
                            
                                y
                            
                            →
                        
                    
                
                =
                
                    
                        
                            
                                
                                    x
                                
                                →
                            
                        
                    
                    +
                    
                        
                            
                                
                                    y
                                
                                →
                            
                        
                    
                
            
        
which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 6 depends from claim 1, and further recites the wherein the angular component includes a cosine function,” which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 19 depends from claim 1, and further recites the wherein the distance component is calculated based at least in part on a distance measure,” which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 20 depends from claim 1, and further recites the wherein the distance component is calculated based at least in part on a normalized function,” which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 7 recites a computer-implemented method, and thus a process, one of the statutory categories of patentable subject matter. Claim 7, however, further recites the limitations of calculating . . . a Distance Angular Measure (DAM) for the plurality of preference observations . . . ; classifying, in a product space in which each axis of the product space corresponds to consumer preference in one or more products, a first subset of the plurality of consumer preference observations in a first cluster . . . from a second subset of the plurality of consumer preference observations classified in a second cluster . . . . These limitations recite a “mathematical concept,” which is one of the three groupings of abstract ideas. MPEP § MPEP § 2106.04(a)(2). Additional claim elements recited are retrieving . . . a plurality of consumer preference observations, and causing display, on one or more output components, information . . . , each of which is a limitation that adds insignificant extra-solution activity to the judicial exception that does not meaningfully limit the claim because data retrieved for being acted on by the abstract idea, and displaying the result of the abstract idea, respectively. See MPEP § 2106.05(h). Further causing display . . . information corresponding to the first cluster and the second cluster, is merely more specific to the nature of the information “causing display.” Thus, claim 1 recites an abstract idea.
The abstract idea of claim 7 is not integrated into a practical application, because the only other additional elements recited are that the method is computer-implemented, and a database server, which are generic computer components. Instructions to apply the abstract idea on generic computer components do not represent a practical application of the abstract idea. MPEP § 2106.04(d). Therefore, claim 7 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself because claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using generic computer components to perform mathematical concepts, do not meaningfully limit the claim. Therefore, claim 7 is subject matter ineligible.
Claim 9 depends from claim 7, and further recites defining a cluster variation . . . of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
         by an algorithm comprising:
            
                
                    
                        
                            
                                σ
                            
                            
                                C
                            
                            
                                2
                            
                        
                    
                    
                        j
                    
                
                =
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    →
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        
                                            
                                                C
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         , where             
                
                    
                        
                            
                                C
                            
                            →
                        
                    
                    
                        j
                    
                
            
         is a center of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,             
                
                    
                        x
                    
                    →
                
                ∈
                
                    
                        C
                    
                    
                        j
                    
                
            
         and             
                
                    
                        N
                    
                    
                        
                            
                                C
                            
                            
                                j
                            
                        
                    
                
            
         is the quantity of observations or points in             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,” which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 11 depends from claim 7, and further recites defining wherein a distance . . . between two points in a cluster is defined by an algorithm comprising:
            
                φ
                
                    
                        
                            
                                x
                            
                            →
                        
                        ,
                        
                            
                                y
                            
                            →
                        
                    
                
                =
                
                    
                        
                            
                                
                                    x
                                
                                →
                            
                        
                    
                    +
                    
                        
                            
                                
                                    y
                                
                                →
                            
                        
                    
                
            
        .”
which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 12 depends from claim 7, and further recites including a cosine function into the angular component, which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 21 depends from claim 7, and further recites the the distance component is calculated based at least in part on a distance measure, which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 22 depends from claim 7, and further recites wherein the distance component is calculated based at least in part on a normalized function, which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 13 recites a non-transitory machine-readable medium, which is an article of manufacture and thus one of the statutory categories of patentable subject matter. Claim 13, however, further recites the limitations of calculating . . . a Distance Angular Measure (DAM) for the plurality of preference observations . . . ; classifying, in a product space in which each axis of the product space corresponds to consumer preference in one or more products, a first subset of the plurality of consumer preference observations in a first cluster . . . from a second subset of the plurality of consumer preference observations classified in a second cluster . . . . These limitations recite a “mathematical concept,” which is one of the three groupings of abstract ideas. MPEP § MPEP § 2106.04(a)(2). Additional claim elements recited are retrieving . . . a plurality of consumer preference observations, and causing display, on one or more output components, information . . . , each of which is a limitation that adds insignificant extra-solution activity to the judicial exception that does not meaningfully limit the claim because data retrieved for being acted on by the abstract idea, and displaying the result of the abstract idea, respectively. See MPEP § 2106.05(h). Further causing display . . . information corresponding to the first cluster and the second cluster, is merely more specific to the nature of the information “causing display.” Thus, claim 1 recites an abstract idea.
The abstract idea of claim 13 is not integrated into a practical application, because the only other additional elements recited are that the claim is a) a non-transitory machine-readable medium carrying instructions, b) a machine that reads the instructions to perform operations, and c) a database server, which are generic computer components. Instructions to apply the abstract idea on generic computer components do not represent a practical application of the abstract idea. MPEP § 2106.04(d). Therefore, claim 13 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself because claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using generic computer components to perform mathematical concepts, do not meaningfully limit the claim. Therefore, claim 13 is subject matter ineligible.
Claim 15 depends from claim 13, and further recites the wherein a cluster variation . . . of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
         is defined by an algorithm comprising:
            
                
                    
                        
                            
                                σ
                            
                            
                                C
                            
                            
                                2
                            
                        
                    
                    
                        j
                    
                
                =
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    →
                                                
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        
                                            
                                                C
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         , where             
                
                    
                        
                            
                                C
                            
                            →
                        
                    
                    
                        j
                    
                
            
         is a center of a cluster             
                
                    
                        C
                    
                    
                        j
                    
                
            
        ,             
                
                    
                        x
                    
                    →
                
                ∈
                
                    
                        C
                    
                    
                        j
                    
                
            
         and             
                
                    
                        N
                    
                    
                        
                            
                                C
                            
                            
                                j
                            
                        
                    
                
            
         is a quantity of observations or points in             
                
                    
                        C
                    
                    
                        j
                    
                
            
        , which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 17 depends from claim 13, and further recites wherein a distance between two points in a cluster is defined by an algorithm comprising:
            
                φ
                
                    
                        
                            
                                x
                            
                            →
                        
                        ,
                        
                            
                                y
                            
                            →
                        
                    
                
                =
                
                    
                        
                            
                                
                                    x
                                
                                →
                            
                        
                    
                    +
                    
                        
                            
                                
                                    y
                                
                                →
                            
                        
                    
                
            
        ,
which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 18 depends from claim 13, and further recites the wherein the angular component includes a cosine function, which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 23 depends from claim 13, and further recites wherein the distance component is calculated based at least in part on a distance measure, which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim 24 depends from claim 13, and further recites wherein the distance component is calculated based at least in part on a normalized function, which is merely more specific to the mathematical concept of claim 1. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited abstract idea.
Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 7, 13 and 19-24 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20090024546 to Ficcaglia et al. [hereinafter Ficcaglia] in view of US Published Application 20110078099 to Weston et al. [hereinafter Weston].
Regarding claims 1, 7, and 13, Ficcaglia teaches [a] system (Ficcaglia ¶ 0062 teaches predictive models, with their parameters and functions, can be transferred or implemented in any system) for analyzing consumer preference observations, the system of claim 1, [a] computer-implemented method (Ficcaglia ¶ 0018) of claim 7, and [a] non-transitory machine-readable medium (Ficcaglia ¶ 0062) of claim 13, the clustering system comprising:
one or more processors; and a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations (Ficcaglia ¶ 0064 teaches a memory 170 and/or be executable by a processor 160 of a predictive modeling server 150 of Fig. 1) comprising, at least:
retrieving, from a database server, a plurality of consumer preference observations (Ficcaglia ¶ 0076 teaches data collected from client devices, categorical data loaded from a categorical database (that is, a database server), and activity data received from a behavioral targeting source are loaded (that is, retrieving, from a database server, a plurality of consumer preference observations));
* * *
classifying, in a product space in which each axis of the product space corresponds to consumer preference in one or more products (Ficcaglia ¶ 0055 teaches a binary classification problem given N pairs, {Xm, Yn} n in 1 ... N over R2X {0,1} where the data point xn has to be classified as "not preferred" or "preferred" determined by yn =0 or yn = 1, respectively (that is, Classifying, in a product space in which each axis of the product space corresponds to consumer preference in one or more products)), a first subset of the plurality of consumer preference observations in a first cluster . . . from a second subset of the plurality of consumer preference observations classified in a second cluster (Ficcaglia ¶ 0055 teaches input space in R2 are a set of 1 or more spatial coordinates, e.g. longitude and latitude per a specific cartographic projection, and the Yn is a category measurement or indicator value over the set of categories and subcategories, e.g. a category "entertainment," with subcategories "dining," "music," "theater." They n "preference" measurement is taken as either a count of the number of locations "tagged" with a given category or subcategory and then visited by a user, or a calculated measure of category relevance, e.g. keyword match measurement (that is, a first subset of the plurality of consumer preference observations in a first cluster . . . from a second subset of the plurality of consumer preference observations classified in a second cluster)). . . ; and 
causing display, on one or more output components (Ficcaglia ¶ 0077 teaches At 510, the data are presented for visualization, for understanding of the spatial clustering ( results of preferential sampling) and representativity of the data. Visualization of the data also assists in discovering new relationships and spatial patterns. In one embodiment, data is mapped to a graph for manual or automatic visualization analysis (that is, causing display, on one or more output components)), information corresponding to the first cluster and the second cluster (Ficcaglia, Fig. 3-B, teaches a set of training vectors mapped into a higher dimensional feature space (Examiner annotations in text boxes):

    PNG
    media_image1.png
    578
    786
    media_image1.png
    Greyscale

Ficcaglia ¶ 0061 teaches that [o]nce generated, the SVM, which is represented by the hyperplane, optimal margin, support vectors, and kernel functions, is deemed as a form of predictive model. The solution hyperplane may be linear (as shown in FIG. 3-B) or non-linear).
Though Ficcaglia teaches a predictive model implementing clustering of consumer preference data along a non-linear hyperplane based on a marginal distance, Ficcaglia, however, does not explicitly teach -
* * *
calculating a Distance Angular Measure (DAM)1 for the plurality of consumer preference observations, the DAM indicating a distance component and an angular component for the plurality of consumer preference observations;
classifying . . . a first subset of the plurality of consumer preference observations in a first cluster based at least in part on the calculated DAM indicating a curvilinear boundary that separates the first subset of the plurality of consumer preference observations having a first variance level corresponding to a first consumer preference from a second subset of the plurality of consumer preference observations classified in a second cluster, the calculated DAM indicating that the second subset of the plurality of consumer preference observations has a second variance level corresponding to a second consumer preference; and
* * *
But Weston teaches-
* * *
calculating a Distance Angular Measure (DAM)2 for the plurality of consumer preference observations, the DAM indicating a distance component and an angular component (Weston ¶ 0269 teaches the multi-label model is decomposed into two parts, both based on dot products (that is, an angular component) and linear models (that is, a distance component); see also Weston ¶ 0224, which teaches [o]f particular interest is the kernel that indicates whether two points lie within a distance of R >0 (that is, again, a distance component)) for the plurality of consumer preference observations (Weston ¶ 0284 teaches that [t]o create the non-linear version of this algorithm, just replace the dot products (xi, xj) by kernels k(xi, xj); Weston ¶ 0307 teaches the inventive method can be applied to more complex problems when only dot-products are involved. In this case, the kernel trick can be used to transform a linear model into a potentially highly non-linear one3);
classifying . . . a first subset of the plurality of consumer preference observations in a first cluster based at least in part on the calculated DAM indicating a curvilinear boundary that separates the first subset of the plurality of consumer preference observations having a first variance level corresponding to a first consumer preference from a second subset of the plurality of consumer preference observations classified in a second cluster, the calculated DAM indicating that the second subset of the plurality of observations has a second variance level corresponding to a second consumer preference (Weston Fig. 13a teaches (Examiner’s annotation in dashed text boxes) FIGS. 13 a-b are plots of the results of a sparse SVM and a classical SVM, respectively, using a RBF [(a Radial Basis Function)], that is, indicating . . . an angular component) kernel with a value of σ=0.1:

    PNG
    media_image2.png
    458
    597
    media_image2.png
    Greyscale

Weston, Abstract, teaches [a] group of features that has been identified as “significant” in being able to separate data into classes is evaluated using a support vector machine which separates the dataset into classes one feature at a time. After separation, an extremal margin value is assigned to each feature based on the distance between the lowest feature value in the first class and the highest feature value in the second class (that is, “the distance” is a distance component);
[Examiner note: Weston, in view of the “Radial Basis Function kernel” and the “distance” teaches, inter alia, the feature of a calculated Distance Angular Measure indicating a curvilinear boundary that separates the first subset . . . from a second subset of the plurality of observations classified in a second cluster];
Also, Weston ¶ 0123 teaches that [a]lthough standard deviation seems to remain fairly constant, the other preprocessing step selected was to divide the gene expression values (that is, a plurality of observations) by the standard deviation to obtain centered data of standardized variance (that is, the first and the second subset have a first variance level and a second variance level)); and
* * *
Ficcaglia and Weston are from the same or similar field of endeavor. Ficcaglia teaches predictive models, or classifiers, used to classify individual users into demographic profiles relevant to search marketing and mobile consumption. Weston teaches a non-linear, or curvilinear, boundary between first and second subsets of a plurality of observations. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Ficcaglia pertaining to cluster orientation and linear / non-linear display of associated with consumer demographic model with the non-linear boundary observation separations of Weston. 
The motivation for doing so is because the goal of kernel space feature selection, such as a radial basis function kernel, is usually one of improving generalization performance rather than improving running time or attempting to interpret the decision rule. (Weston ¶ 0203).
Regarding claims 19, 21, and 23, the combination of Ficcaglia and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Weston teaches -
wherein the distance component is calculated based at least in part on a distance measure (Weston ¶ 0328 teaches the k-NN comparison, the decision rule is to assign the class of the majority of the k-nearest neighbors X;-i, ... , 1 of a point x to be classified. However, the distance measure was altered so that if X; is a positive example, the measure of distance to x was scaled by a parameter A (that is, the distance component is calculated based at least in part on a distance measure)).
Regarding claims 20, 22, and 24, the combination of Gallivan ‘446 and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Weston teaches -
wherein the distance component calculated based at least in part on a normalized function (Weston ¶ 0123 teaches [a]nother pre-processing step involved normalizing the data across all samples by subtracting the mean (that is, calculated based at least in part on a normalized function);
[Examiner note: as the pre-processing step of Weston includes “normalizing the data across all samples”, the distance component is accordingly calculated based at least in part on a normalized function]).
8.	Claims 6, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20090024546 to Ficcaglia et al. [hereinafter Ficcaglia] in view of US Published Application20110078099 to Weston et al. [hereinafter Weston] and US Published Application 20080180446 to Gallivan [hereinafter Gallivan ‘446].
Regarding claims 6, 12 and 18, the combination of Ficcaglia and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Though Ficcaglia and Weston teaches consumer product classification along a nonlinear boundary based on a distance and angular similarity components, the combination of Ficcaglia and Weston, however, does not explicitly teach -
wherein the angular component includes a cosine function.
But Gallivan ‘446 teaches -
wherein the angular component includes a cosine function (Gallivan ‘446 ¶ 0009 teaches [c]lusters located along the same vector are similar in theme as are those clusters located on vectors having a small cosine rotation from each other; see also Gallivan ‘446 ¶ 0055 & FIG. 11 regarding “block 171” and equation (1) (cosine function)).
Ficcaglia, Weston, and Gallivan ‘446 are from the same or similar field of endeavor. Ficcaglia teaches predictive models, or classifiers, used to classify individual users into demographic profiles relevant to search marketing and mobile consumption. Weston teaches a non-linear, or curvilinear, boundary between first and second subsets of a plurality of observations. Gallivan ‘446 teaches reorienting clusters within a display. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Ficcaglia and Weston pertaining to cluster orientation and linear / non-linear display of associated with consumer demographic model along a non-linear boundary observation separations with the cosine similarity function of Gallivan ‘446.
The motivation for doing so is to reorient a cluster center at a perspective-corrected distance in the display. (Gallivan ‘446, Abstract).
9.	Claims 3, 5, 9, 11, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20090024546 to Ficcaglia et al. [hereinafter Ficcaglia] in view of US Published Application20110078099 to Weston et al. [hereinafter Weston], and further in view of US Published Application 20030097352 to Gutta et al. [hereinafter Gutta].
Regarding claims 3, 9, and 15, the combination of Ficcaglia and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above. 
Though Ficcaglia and Weston teaches consumer product classification along a nonlinear boundary based on a distance and angular similarity components, the combination of Ficcaglia and Weston, however, does not explicitly teach -
wherein a cluster variation of a cluster Cj is defined by an algorithm comprising:
                        
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            C
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        ∈
                                        
                                            
                                                C
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        →
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    C
                                                                
                                                                →
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     , where                         
                            
                                
                                    
                                        
                                            C
                                        
                                        →
                                    
                                
                                
                                    j
                                
                            
                        
                     is a center of a cluster                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is a quantity of observations or points in                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    .
But Gutta teaches -
wherein the cluster variation of a cluster Cj is defined by an algorithm comprising:
                        
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            C
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        
                                            
                                                x
                                            
                                            →
                                        
                                        ∈
                                        
                                            
                                                C
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        →
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    C
                                                                
                                                                →
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     , where                         
                            
                                
                                    
                                        
                                            C
                                        
                                        →
                                    
                                
                                
                                    j
                                
                            
                        
                     is a center of a cluster                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is a quantity of observations or points in                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     (Gutta, Abstract, teaches a clustering routine partitions [a data set] into clusters, such that points . . . in one cluster are closer to the mean (that is, the mean distribution indicates where                         
                            
                                
                                    
                                        
                                            C
                                        
                                        →
                                    
                                
                                
                                    j
                                
                            
                        
                     is a center of the cluster                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ) of that cluster than any other cluster (that is,                         
                            
                                
                                    x
                                
                                →
                            
                            ∈
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is a number of observations or points in                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ); Gutta ¶ 0029 teaches clustering routine 400 calls the mean computation routine 500 to compute the symbolic mean of a cluster (that is                         
                            
                                
                                    
                                        
                                            C
                                        
                                        →
                                    
                                
                                
                                    j
                                
                            
                        
                     is a center of the cluster                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                    ); for cluster variation, Gutta ¶ 0044-45 & FIG. 5 teaches that [f]or numerical data, the mean is the value that minimizes the variance (that is, cluster variation). . . . [T]he mean of a cluster can be defined by finding the value of xμ that minimizes intra-cluster variance . . . ,                         
                            V
                            a
                            r
                            
                                
                                    J
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        ∈
                                        J
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            μ
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , [and] Cluster radius                         
                            R
                            
                                
                                    J
                                
                            
                            =
                            
                                V
                                a
                                r
                                (
                                J
                                )
                            
                        
                    , where J is a cluster of [points] from the same class . . ., xi is a symbolic feature value for show i, and xμ is a feature value from one of the [points] in [cluster] J such that it minimizes Var (J); 
[Examiner notes that defining an element based on a certain formula would involve ordinary skill in the art as of the effective filing date of the Applicant’s invention and a matter of mathematical manipulation; see also, e.g., Weisstein "Variance." From MathWorld--A Wolfram Web Resource. http://mathworld.wolfram.com/Variance.html); Examiner also notes that the value range of                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is unbounded, and accordingly, includes “zero”, causing the cluster variation to be likewise unbounded]).
Ficcaglia, Weston, and Gutta are from the same or similar field of endeavor. Ficcaglia teaches predictive models, or classifiers, used to classify individual users into demographic profiles relevant to search marketing and mobile consumption. Weston teaches a non-linear, or curvilinear, boundary between first and second subsets of a plurality of observations. Gutta teaches petitioning a data set into clusters such that points in one cluster are closer to the mean of that cluster than any other cluster. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Ficcaglia and Weston pertaining to data classification about a non-linear, or curvilinear, boundary within a cluster orientation having a pre-defined variance for display with the data set clustering of Gutta.
The motivation for doing so is to be able to provide recommendations to a user before a user history is available. (Gutta, Abstract).
Regarding claims 5, 11, and 17, the combination of Ficcaglia and Weston teaches all of the limitations of claims 1, 7, and 13, respectively, as described above. 
Though Ficcaglia and Weston teaches consumer product classification along a nonlinear boundary based on a distance and angular similarity components, the combination of Ficcaglia and Weston, however, does not explicitly teach -
wherein a distance between two points in a cluster is defined by an algorithm comprising:
                
                    φ
                    
                        
                            
                                
                                    x
                                
                                →
                            
                            ,
                            
                                
                                    y
                                
                                →
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        x
                                    
                                    →
                                
                            
                        
                        +
                        
                            
                                
                                    
                                        y
                                    
                                    →
                                
                            
                        
                    
                
            
But Gutta teaches -
wherein a distance between two points in the cluster is defined by an algorithm comprising:
                
                    φ
                    
                        
                            
                                
                                    x
                                
                                →
                            
                            ,
                            
                                
                                    y
                                
                                →
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        x
                                    
                                    →
                                
                            
                        
                        +
                        
                            
                                
                                    
                                        y
                                    
                                    →
                                
                            
                        
                    
                
            
(Gutta ¶¶ 0059-60 teaches [a]ccording to [a modified value difference metric] the distance, δ, between two values, V1 and V2, for a specific feature is given by:
                         
                            δ
                            
                                
                                    V
                                    1
                                    ,
                                     
                                    V
                                    2
                                
                            
                            =
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            C
                                                            l
                                                            i
                                                        
                                                        
                                                            C
                                                            1
                                                        
                                                    
                                                    -
                                                    C
                                                    2
                                                    i
                                                    /
                                                    C
                                                    2
                                                
                                            
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                    ;
[Examiner notes that defining an element based on a certain formula would involve ordinary skill in the art as of the effective filing date of the Applicant’s invention and a matter of mathematical manipulation, see, e.g., Singh et al., “K-means with Three Different Distance Metrics” (Int’l Journal of Computer Appl’n - April 2013)]).
Ficcaglia, Weston and Gutta are from the same or similar field of endeavor. Ficcaglia teaches predictive models, or classifiers, used to classify individual users into demographic profiles relevant to search marketing and mobile consumption. Weston teaches a non-linear, or curvilinear, boundary between first and second subsets of a plurality of observations. Gutta teaches partitioning a data set into clusters such that points in one cluster are closer to the mean of that cluster than any other cluster. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Ficcaglia and Weston pertaining to data classification about a non-linear, or curvilinear, boundary within a cluster orientation and within a pre-defined variance for display with the data set clustering of Gutta.
The motivation for doing so is to be able to provide recommendations to a user before a user history is available. (Gutta, Abstract).
Response to Arguments
10.	Examiner has fully considered Applicant’s arguments, and responds below.
11.	Applicant argues with respect to Section 101, “claims 1, 3, 5-7, 9, 11-13, 15, and 17-24 are not directed to a judicial exception because each of these claims recite features that are integrated into a practical application.” (Response at pp. 8-9 (emphasis in original)).
	Examiner respectfully disagrees. Examiner refers Applicant to recent Federal Circuit opinions providing further guidance with respect to “integrating in a practical application,” and to the rejections set out in detail above. Also, Examiner refers to the responses to the arguments to the Rejection under Section 101 in the Final Office Action mailed 20 January 2022, at pp. 29-30. 
12.	With respect to Section 103, the Applicant argues that the cited references of Gallivan ‘446, Weston, and/or Gutta do not teach the subject matter of the Applicant’s amended claims, including, inter alia, “consumer preference observations.” (Response at pp. 10-12).
Examiner agrees that the cited prior art references of Gallivan ‘446, Weston, and/or Gutta do not explicitly teach that the feature of a “plurality of consumer preference observations” of the instant claims. Accordingly, Examiner cites to the prior art of Ficcaglia as teaching this feature as set out in detail in the rejections hereinabove.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Published Application 20030200188 to Moghaddam) teaches a method learns a binary classifier for classifying samples into a first class and a second class using non-linear hyperplanes.
(US Patent 5796924 to Errico et al.) teaches a border of each class region is known as a decision boundary. When n>3. the boundary is a hyperplane. A discriminant function is a mathematical equation that is used to define boundaries between class regions. Conventional discriminant functions include linear. quadratic. and Gaussian-based discriminant functions. The accurate determination of class regions has always been a challenge in the field of pattern recognition.
(M. Narasimha Murty, "Support Vector Machines for Classification," Indian Institute of Science (2015)) teaches nonlinear support vector machines in a classification tutorial.
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Specification recites a “‘Distance Angular Measure’, hereinafter (DAM) is defined in Rd and a first quadrant . . . .” (Specification ¶ 0049). It is unclear whether the term “defined” is intended in a “lexicographical” sense, or simply in the mathematical sense where variables are “defined” for purposes of a mathematical concept. MPSP § 2111.01. For the purpose of examination, Examiner applies the term “defined” in the “mathematical concept” sense.
        2 Applicant’s Specification recites a “‘Distance Angular Measure’, hereinafter (DAM) is defined in Rd and a first quadrant . . . .” (Specification ¶ 0049). It is unclear whether the term “defined” is intended in a “lexicographical” sense, or simply in the mathematical sense where variables are “defined” for purposes of a mathematical concept. MPSP § 2111.01. For the purpose of examination, Examiner applies the term “defined” in the “mathematical concept” sense.
        3 Note that a “dot product” is understood by a person having ordinary skill in the art as of the effective filing date of Applicant’s invention as being a “scalar product,” which is a cosine of angle and is, “in some sense, a measure of similarity.” (M. Narasimha Murty, “Support Vector Machines for Classification,” Indian Institute of Science (2015), at p. 23)